PURCHASE AGREEMENT

 

This Purchase Agreement (the “Agreement”) is made and entered into this ___ day
of August, 2012, by and among JGC Tye, LLC, a Texas limited liability company,
JGC Lubbock Gold, LLC, a Texas limited liability company, JGC Odessa Gold, LLC,
a Texas limited liability company, Gold Suit, Inc., a Texas corporation, JGC
Harlingen, LLC, a Texas limited liability company, JGC Longview, LLC, a Texas
limited liability company, JGC Edinburg, LLC, a Texas limited liability company,
JGC Phoenix, LLC, a Texas limited liability company, and TI Club, LLC, a Texas
limited liability company, (collectively, the “Asset Sellers,” and each
individually an “Asset Seller”); C. A. Ault Investments, Inc., a Texas
corporation (“CAA”), Sadco, Inc., a Texas corporation (“Sadco”), JGC Beaumont,
LLC, a Texas limited liability company (“JGC Beaumont”), and S Willy’s Lubbock
LLC, a Texas limited liability company (“Willies”), (collectively, the
“Companies,” and each individually a “Company”); Bryan S. Foster, an individual
(“Foster”); and Jaguars Acquisition, Inc., a Texas corporation (“JAI”), which is
a wholly owned subsidiary of Rick’s Cabaret International Inc.(“Rick’s
Cabaret”). The Asset Sellers, Companies, Foster, and JAI are sometimes
hereinafter collectively referred to as the “Parties”.

 

WHEREAS, the Asset Sellers each own and operate the adult cabaret set forth
opposite each Asset Sellers’ name on Exhibit A attached hereto (collectively,
the “Adult Cabarets,” and each individually an “Adult Cabaret”);

 

WHEREAS, CAA holds the Sexually Oriented Business license under which JGC
Lubbock Gold, LLC operates its adult cabaret;

 

WHEREAS, JGC Beaumont owns and operates an adult cabaret known as “Jaguars”
(“Jaguars-Beaumont”) located at 5900 College Street, Beaumont, Texas 77707
pursuant to a Sexually Oriented Business license issued by the City of Beaumont;

 

WHEREAS, Willies owns and operates a recently constructed adult cabaret, which
has not been named yet, located at 102 E. CR 7200, Lubbock, Texas 79423 pursuant
to a Sexually Oriented Business license issued by the City of Lubbock;

 

WHEREAS, Foster owns (i) 100% of the membership interests of each of the Asset
Sellers (except for Gold Suit, Inc.) and each of JGC Beaumont and Willies and
(ii) 100% of the shares of common stock of each of Gold Suit, Inc., CAA and
Sadco;

 

WHEREAS, the entities set forth in Exhibit B (collectively, the “Real Estate
Sellers,” and each individually a “Real Estate Seller”) each own the real estate
property set forth at the address opposite each Real Estate Sellers’ name in the
exhibit (collectively, the “Real Estate Properties,” and each individually a
“Real Estate Property”), each of which includes the improvements, including
building and fixtures, located on such properties;

 

WHEREAS, prior to the Closing (as defined below in Section 2.1), JAI will
organize and form, as wholly owned subsidiaries, the entities set forth in
Exhibit A (collectively, the “Asset Purchasers,” and each individually an “Asset
Purchaser”);

 



 

 



WHEREAS, the Asset Sellers and the Asset Purchasers all desire that the Asset
Sellers sell, transfer, convey and assign all of the assets owned by each of
them which are associated or used in connection with the operation of each of
the Adult Cabarets to the Asset Purchasers, on the terms and conditions set
forth herein;

 

WHEREAS, Foster and JAI both desire that Foster sell (i) 100% of the membership
interests of each of JGC Beaumont and Willies and (ii) 100% of the shares of
common stock of each of CAA and Sadco, to JAI, all on the terms and conditions
set forth herein;

 

WHEREAS, in connection with the acquisitions of the Adult Cabarets and the
Companies, the Real Estate Sellers and Jaguars Holdings, Inc., a Texas
corporation (“JHI”), a wholly owned subsidiary of RCI Holdings, Inc., all desire
that the Real Estate Sellers each sell their respective Real Estate Properties
to JHI, free and clear of all liens, claims or encumbrances; and

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF THE ASSETS,

MEMBERSHIP INTERESTS AND SHARES

 

Section 1.1 Assets of the Asset Sellers to be Transferred to Asset Purchasers.
On the Closing Date (as defined in Section 2.1 hereof), and subject to the terms
and conditions set forth in this Agreement, each of the Asset Sellers shall
sell, convey, transfer and assign, or cause to be sold, conveyed, transferred
and assigned to the respective Asset Purchaser set forth opposite each Asset
Seller’s name on Exhibit A attached hereto, free and clear of all liens and
encumbrances, and each of the respective Asset Purchasers shall acquire, all of
the tangible and intangible assets and personal property of every kind and
description and wherever situated of the business of the Adult Cabaret of each
respective Asset Seller, including but not limited to, the following personal
property of each of the Asset Sellers:

 

(i)all of the tangible and intangible assets and personal properties of every
kind and description and wherever situated of the business of the Asset Seller’s
Adult Cabaret, including, without limitation, inventories, furniture, fixtures,
equipment (including office and kitchen equipment), computers and software,
appliances, sign inserts, sound and lighting and telephone systems, telephone
numbers, and other personal property of whatever kind and nature owned or leased
by the Asset Seller, installed, located, situated or used in, on, or about, or
in connection with the operation, use and enjoyment of the premises where the
Asset Seller’s Adult Cabaret is located and all other items on the subject
premises and used in connection with the operation of such Adult Cabaret;

 

(ii)all of the Asset Seller’s inventory of supplies, accessories and any and all
other items of personal property of whatever nature utilized or relating to the
operation of the Asset Seller’s Adult Cabaret (the “Inventory”);

 



JAI Purchase Agreement - Page 2

 

 

 

(iii)all supplies (other than Inventory) and other "consumable supplies" used in
connection with the operation of the Asset Seller’s Adult Cabaret (the
"Supplies");

 

(iv)all of the Asset Seller's right, title, and interest, as lessee, of any and
all equipment leased by the Asset Seller and located at its Adult Cabaret (the
"Leased Equipment") for which the respective Asset Purchaser agrees to assume
payment if disclosed by the Asset Seller. The Asset Seller shall cancel and/or
pay for (i) any equipment lease that the respective Asset Purchaser does not
elect to assume payment for and the use thereof and (ii) any undisclosed
equipment lease;

 

(v)all right, title, and interest of the Asset Seller to the use of the
telephone numbers presently being used by its Adult Cabaret, including all
rotary extensions thereto, and all advertisements in the "Yellow Pages", "City
Directory" and other similar publications (the "Telephone Numbers") and after
the Closing, the respective Asset Purchaser shall assume all expenses for the
Telephone Numbers and advertising;

 

(vi)copies of the Asset Seller's lists of suppliers, and any and all of books,
records, papers, files, memoranda and other documents relating to or compiled in
connection with the operation of its Adult Cabaret which are requested by the
respective Asset Purchaser (the "Records");

 

(vii)all intellectual property of every kind of the Asset Seller, including but
not limited to all trade marks, trade names, service marks, patents, copyrights,
and trade secrets;

 

(viii)all universal resource locators (“URL’s”) and internet domain names,
including but not limited to "jaguarsgold.net", all source code and associated
files necessary to operate URL's including but not limited to images, graphics,
content of the web pages, page layouts, scripts, forms, and databases; and all
goodwill associated with or used in connection with the operation or business of
the URL’s and internet domain names; and

 

(ix)to the extent transferable, any and all necessary permits and authorizations
which are needed to conduct an adult entertainment business at the Asset
Seller’s Adult Cabaret which the Asset Seller has the right to transfer and
convey, including its sexually oriented business permit and license (if it has
one) and all other licenses, consents, authorizations, accreditations, waivers
and approvals (together with all government filings pertaining thereto), however
designated, established, maintained or renewed and issued evidencing or
authorizing the Asset Seller, the Asset Seller’s agent(s) or nominee(s) for the
purpose of engaging in the business and/or operation of an adult cabaret
nightclub business, restaurant, bar, lounge, or any other business currently
operating or capable of being operated on the premises of the Asset Seller’s
Adult Cabaret however characterized.

 

Section 1.2 All of the items set forth in Section 1.1 are collectively referred
to as the “Purchased Assets” with respect to that Asset Seller. “Purchased
Assets” may also refer to the Purchased Assets of all the Asset Sellers,
collectively, as the context will determine. Exhibit 1.2 shall be a list of all
furniture, fixtures and equipment included within the Purchased Assets for each
Asset Seller.

 



JAI Purchase Agreement - Page 3

 

 

 

Section 1.3 Excluded Assets. Specifically excluded from the Purchased Assets of
each Asset Seller are (i) the corporate seals, books, accounting records and
records related to corporate governance of the Asset Seller (ii) all Asset
Seller bank accounts and all Asset Seller monies (including cash) on hand as of
the Closing Date, (iii) all credit card receipts and ATM purchases as of the
Closing Date and (iv) all other assets listed on Exhibit 1.3 (hereinafter
collectively referred to as the “Excluded Assets”).

 

Section 1.4 Intent of the Parties. Although the description of the Purchased
Assets for each of the Asset Sellers in Section 1.1 is intended to be complete,
in the event Section 1.1 fails to contain the description of any assets
belonging to the Asset Seller which are used for the business of its Adult
Cabaret, such assets shall nonetheless be deemed transferred to the respective
Asset Purchaser at the Closing.

 

Section 1.5 Excluded Liabilities. Notwithstanding anything contained in this
Agreement to the contrary, the Asset Purchasers shall have no obligation and are
not assuming, and the Asset Sellers shall retain, pay, perform, defend and
discharge, all of the liabilities and obligations of every kind whatsoever
related or connected to the any of the Purchased Assets and/or the business of
any of the Adult Cabarets arising or accruing prior to the Closing Date, whether
disclosed or undisclosed, known or unknown on the Closing Date, direct or
indirect, absolute or contingent, secured or unsecured, liquidated or
unliquidated, accrued or otherwise, whether liabilities for taxes, liabilities
of creditors, liabilities arising under any profit sharing, pension or other
benefit under any plan of any of the Asset Sellers, liabilities to any
Governmental Agency (as hereinafter defined) or third parties, liabilities
assumed or incurred by any of the Asset Sellers by operation of law or
otherwise, including, but not limited to, (i) contractual liabilities arising
from any of the Asset Sellers’ business or ownership of any of the Purchased
Assets prior to the Closing Date, (ii) any litigation existing or arising from
any of the Asset Sellers’ business or ownership of any of the Purchased Assets
prior to the Closing Date and (iii) any taxes owing by the any of the Asset
Sellers, including but not limited to (x) any ad valorem taxes, including real
estate and personal property taxes, waste disposal assessments or other
assessments for public or municipal improvements that are assessed or imposed
pursuant to the Old Lease Agreements (as defined in Section 2.3(iii) below) and
(y) amounts accessed under the Texas Patron Tax, occurring prior to the Closing
Date, or whether related to the business of any of the Adult Cabarets, any of
the Purchased Assets or otherwise and any liens on any of the Purchased Assets
relating to any such taxes (collectively, the “Excluded Liabilities”).

 

Section 1.6 Taxes. The Asset Sellers shall pay when due any sales, transfer,
excise, or other taxes which may be imposed in any jurisdiction in connection
with or arising from the sale and transfer of any of the Purchased Assets to the
Asset Purchasers.

 

Section 1.7 Bulk Sales Laws. The Asset Sellers acknowledge that any applicable
provisions of any tax clearance or bulk sales laws pertaining to the
transactions contemplated by this Agreement are being complied with and that the
Asset Sellers, jointly and severally, agree to indemnify and hold harmless the
Asset Purchasers from and against any and all liabilities arising out of or
relating to any such tax clearance or bulk sales law. Any such liability shall
be an Excluded Liability.

 

Section 1.8 Sale of the Common Stock and Membership Interests. Subject to the
terms and conditions set forth in this Agreement, at the Closing, Foster hereby
agrees to sell, transfer, convey and deliver to JAI (i) all of the shares of
common stock of CAA and Sadco, free and clear of all encumbrances, which
represents all of the outstanding capital stock of CAA and Sadco (the “Common
Stock”), and (ii) all of the membership interests of JGC Beaumont and Willies,
free and clear of all encumbrances, which represents all of the outstanding
capital interests of JGC Beaumont and Willies (the “Membership Interests”); and
Foster shall deliver to JAI stock certificates representing the Common Stock and
membership certificates representing the Membership Interests, all duly endorsed
to JAI.

 

JAI Purchase Agreement - Page 4

 



 

Section 1.9 Purchase Price. As consideration for the purchase of the Purchased
Assets, the Common Stock and the Membership Interests, JAI and the Asset
Purchasers shall pay to Foster and the Asset Sellers an aggregate consideration
of $26,000,000 (the “Purchase Price”). The Purchase Price shall be payable at
Closing, as follows:

 

(i)JAI shall pay or cause to be paid $4,000,000 by wire transfer or certified
check to Foster as consideration for the Common Stock and the Membership
Interests; and

 

(ii)JAI and Asset Purchasers shall pay or cause to be paid $22,000,000 to the
Asset Sellers as consideration for the Purchased Assets pursuant to a promissory
note (the “Promissory Note”) executed by JAI. The Promissory Note will bear
interest at the rate of 9.5% per annum, will be payable in 144 equal monthly
installments of principal and interest, will not be pre-payable in the first 60
months and, thereafter, if prepaid at the election of JAI, must be prepaid in
full and will be subject to a prepayment penalty of 10% of the then outstanding
principal amount of the Promissory Note.

 

(A) The Promissory Note will provide the Asset Sellers a right of first refusal,
whereby if JAI intends to prepay the Promissory Note using proceeds from a debt
financing transaction offered by a third party lender, at least 10 days prior to
closing such transaction, JAI will provide the Asset Sellers and/or its
affiliates the right to provide financing to JAI, within the 10 day period, in
lieu of the third party lender, on the exact terms and conditions offered to JAI
in the proposed transaction.

 

(B) The Promissory Note will be secured by the Purchased Assets (as evidenced by
all appropriate UCC filings), the Common Stock of CAA and Sadco and the
Membership Interests. The initial monthly payment of the Promissory Note, in the
amount of $256,602.11, shall be due 30 days after the date of Closing, with each
subsequent monthly payment due thereafter. If not provided within the Promissory
Note, at Closing, each of the Asset Sellers will enter into a participation
agreement that will set forth each Asset Seller’s pro rata interest in the
Promissory Note (as set forth in Exhibit C attached hereto) and the terms and
conditions pursuant to which the designated Agent of the Promissory Note will
distribute payments to each Asset Seller.

 

(C) The Promissory Note will contain usual and customary terms and conditions,
including usual and customary default provisions. Additionally, a default under
the Real Estate Note (as defined in Section 2.3 below) will be deemed to be a
default under the Promissory Note.

 

JAI Purchase Agreement - Page 5

 



 

 

(D) The Promissory Note will also provide that in the event any regulatory or
administrative authority of the State of Texas seeks to enforce or attempts to
collect any tax or obligation or liability that may be due pursuant to the Texas
Patron Tax, which Texas Patron Tax was implemented by the Texas legislature, or
seeks to enforce or attempts to collect any obligation or liability pursuant to
any amendments or legislation passed in connection therewith relating to the
obligation of any of the Asset Sellers or Adult Cabarets to make payment of the
Texas Patron Tax, then the then principal amount of the Promissory Note, as of
the date the tax is enforced, will immediately be reduced by an amount
calculated by multiplying 1,200,000 by the dollar amount of the per-person tax
implemented (the “Reduction Amount”). The Reduction Amount cannot exceed
$6,000,000. By way of example only, if exactly two years after the Closing Date,
a $2.00 per person tax is implemented and enforced, assuming JAI is current in
its monthly payments, the Reduction Amount would be $2,400,000 and the then
principal amount of the Promissory Note would be reduced $2,400,000. The Texas
Patron Tax is currently enacted to be $5 per person which would equate to a
$6,000,000 Reduction Amount if enforced. Upon adjustment, if any, of the
principal amount of the Promissory Note, at the Asset Sellers election, either
(i) the monthly payments from that date forward will be recalculated and
adjusted based upon the recalculated and adjusted principal amount, with the
number of monthly payments due thereafter remaining the same, or (ii) the amount
of the monthly payments will remain at $256,602.11, thereby reducing the number
of monthly payments due thereafter (whereby each monthly installment would have
a higher ratio of principal to interest). In the event the Reduction Amount
exceeds the then outstanding principal amount, the Asset Sellers will have no
obligation to repay to JAI the difference between such amounts. In the event the
Texas Patron Tax is revised (or replaced by a similar tax) so that adult
cabarets are taxed in an alternative format to the per-person tax currently
contemplated, the principal amount of the Promissory Note will be equitably
adjusted in a manner consistent with the intent of the Reduction Amount formula.
Notwithstanding the foregoing, in the event that a new patron tax is implemented
by the Texas legislature which is not the result of renegotiation or adjustment
to existing legislation, but rather is a result of the existing Texas Patron Tax
being ruled unconstitutional, then in such event, there will be no adjustment to
the Promissory Note.

 

(E) The Promissory Note will also contain a partial release plan that will
entitle JAI on or after 60 months from the date of Closing to have certain
Purchased Assets released from Asset Sellers’ liens upon the aggregate payment
of the first $6,000,000 in principal of the Promissory Note and Real Estate
Note, and thereafter upon the aggregate payment of each additional $3,000,000 in
principal of the Promissory Note and Real Estate Note until the Promissory Note
and Real Estate Note are paid in full. Upon each such release benchmark, JAI and
the Asset Sellers will mutually agree upon which of the Purchased Assets will be
released from the Asset Sellers’ liens. For purposes of this Section 1.9(ii)(E),
any Reduction Amount shall not be deemed a reduction in the principal of the
Promissory Note or Real Estate Note.

 

 

JAI Purchase Agreement - Page 6

 



 

ARTICLE II

CLOSING

 

Section 2.1 The Closing. The closing of the transactions contemplated by this
Agreement shall take place five (5) business days after the Asset Purchasers
have all necessary permits and authorizations which are needed to conduct an
adult entertainment business at each of the Asset Seller’s Adult Cabaret,
including any sexually oriented business permits and licenses (the “Closing
Date”). The Closing will take place at the law office of Axelrod, Smith &
Kirshbaum, 5300 Memorial Drive, Suite 700, Houston, Texas, 77007, or at such
other place as agreed upon among the parties hereto. Notwithstanding the
foregoing, in the event that the Asset Purchasers have not obtained all
necessary permits and authorizations which are needed to conduct an adult
entertainment business at each of the Asset Seller’s Adult Cabaret, including
any sexually oriented business permits and licenses, or waived such obligation,
by November 15, 2012, then any of the Parties hereto may terminate this
Agreement by giving written notice to the other Parties as provided for in
Section 10.2, and this Agreement will be of no further force or effect.

 

Section 2.2 Delivery and Execution. At the Closing: (i) Foster shall deliver to
JAI certificates evidencing the Common Stock and the Membership Interests, free
and clear of any liens, claims, equities, charges, options, rights of first
refusal or encumbrances, duly endorsed to JAI or accompanied by duly executed
stock powers in form and substance satisfactory to JAI against delivery by JAI
to Foster of payment in the amount and manner set forth in Section 1.9(i) above;
(ii) each of the Asset Sellers shall deliver to its respective Asset Purchaser
(pursuant to Exhibit A) all instruments of assignment and bills of sale
necessary to transfer to that Asset Purchaser good and marketable title to its
respective Purchased Assets free and clear of all liens, charges or
encumbrances, against delivery by the Asset Purchasers to the Asset Sellers of
payment in the amount and manner set forth in Section 1.9(ii) above; and (iii)
the Related Transactions (as defined below) shall be consummated concurrently
with the Closing.

 

Section 2.3 Related Transactions. In addition to the purchase and sale of the
Purchased Assets, the Common Stock and the Membership Interests, the following
actions must take place contemporaneously at the Closing or with respect to
Section 2.3(i), as soon as possible thereafter (collectively, the "Related
Transactions"):

 

(i)Sale of the Real Estate Properties. At the Closing, or as soon thereafter as
possible, the Real Estate Sellers shall sell, transfer, convey and deliver by
Special Warranty Deed, which will convey good and marketable title to the Real
Estate Properties to JHI, free and clear of liens, claims and encumbrances,
except as provided for below. As consideration for the purchase of the Real
Estate Properties, JHI shall pay to the Real Estate Sellers (x) $350,000 cash,
at Closing, (y) $9,000,000 pursuant to a Secured Promissory Note (the “Real
Estate Note”) executed by and obligating JHI, and (z) 12 years from the date of
Closing, a one time payment of $650,000, provided however, that in the event
that the Promissory Note and the Real Estate Note are both prepaid in full, then
the $650,000 one time payment will accelerate and become due and payable within
30 days of the final payment of the Promissory Note and the Real Estate Note.
The Real Estate Note will bear interest at the rate of 9.5% per annum, will be
payable in 144 equal monthly installments of principal and interest, will not be
pre-payable in the first 60 months and, thereafter, if prepaid at the election
of the JHI, must be prepaid in full and will be subject to a prepayment penalty
of 10% of the then outstanding principal amount of the Real Estate Note.
Notwithstanding the foregoing, in the event that the Real Estate Properties are
not conveyed to JHI as of the Closing Date, then the Real Estate Sellers and JHI
will enter into a master lease agreement (“Master Lease “) for all of the Real
Estate Properties, as of the Closing Date, which will provide for the payment of
monthly rent in an amount equal to the monthly payments which would otherwise
have been due under the Real Estate Note ($104,973.59). Upon the closing of the
Real Estate Properties, the Real Estate Note will be adjusted to provide that
the monthly payments previously made pursuant to the Master Lease will be a
reduction to the Real Estate Note as if a payment had been made pursuant to the
Real Estate Note.

 



JAI Purchase Agreement - Page 7

 

 

 

(A) The Real Estate Note will provide the Real Estate Sellers a right of first
refusal, whereby if JHI intends to prepay the Real Estate Note using proceeds
from a debt financing transaction offered by a third party lender, at least 10
days prior to closing such transaction, JHI will provide the Real Estate Sellers
and/or its affiliates the right to provide financing to JHI within the 10 day
period, in lieu of the third party lender on the exact terms and conditions
offered to JHI in the proposed transaction.

 

(B) The Real Estate Note will be secured by the Real Estate Properties. The
initial monthly payment of the Real Estate Note in the amount of $104,973.59,
shall be due 30 days after the date of Closing, with each subsequent monthly
payment due thereafter. If not provided within the Real Estate Note, at Closing,
each of the Real Estate Sellers will enter into a participation agreement that
will set forth each Real Estate Seller’s pro rata interest in the Real Estate
Note and the terms and conditions pursuant to which the designated Agent of the
Real Estate Note will distribute payments to each Real Estate Seller.

 

(C) The Real Estate Note will contain usual and customary terms and conditions,
including usual and customary default provisions. Additionally, a default under
the Promissory Note will be deemed to be a default under the Real Estate Note.

 

(D) The Real Estate Note will also contain a partial release plan that will
entitle JHI on or after 60 months, to have certain Real Estate Properties
released from Real Estate Sellers’ liens upon the aggregate payment of the first
$6,000,000 in principal of the Promissory Note and Real Estate Note, and
thereafter upon the aggregate payment of each additional $3,000,000 in principal
of the Promissory Note and Real Estate Note, until the Promissory Note and Real
Estate Note are paid in full. Upon each such release benchmark, JHI and the Real
Estate Sellers will mutually agree upon which of the Real Estate Properties will
be released from the Real Estate Sellers’ liens. For purposes of this Section
2.3(i)(D), any Reduction Amount shall not be deemed a reduction in the principal
of the Promissory Note or Real Estate Note.

 

 

JAI Purchase Agreement - Page 8

 



 

(E) Upon the execution hereof, the Real Estate Sellers and JHI shall execute a
Real Estate Purchase Agreement, which will provide for the terms and conditions
for the conveyance of good and marketable title of the Real Estate Properties,
which Real Estate Purchase Agreement will be submitted to a title company
mutually acceptable to the Real Estate Sellers and JHI.

 

(ii)Covenant Not to Compete for Foster. As partial consideration for JAI
entering into this Agreement, Foster will enter into a five year Non-Competition
Agreement pursuant to the terms of which Foster will agree not to compete,
either directly or indirectly, with JAI, the Asset Purchasers, or any of their
affiliates (including Rick’s Cabaret and its subsidiaries), by owning an
interest in, participating in or operating an establishment featuring live
female nude or semi-nude (topless) adult entertainment in a radius of 50 miles
of the location of any of the Adult Cabarets or any adult cabaret featuring live
female nude or semi-nude (topless) adult entertainment owned by Rick’s Cabaret
or its subsidiaries, excluding the adult cabaret located at 11327 Reeder Road,
Dallas, Texas, 75229; and

 

(iii)Termination of Old Lease Agreements. Each of the Real Estate Sellers will
enter into a Termination Agreement pursuant to the terms of which any
outstanding lease agreements relating to the Real Estate Properties (the “Old
Lease Agreements”) will be terminated; and

 

(iv)JAI shall grant Big Dog Printing Company, an affiliate of Foster, the right
of first refusal to contract to supply all t-shirts to be sold at any of the
Adult Cabarets purchased by JAI pursuant to this Agreement.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF FOSTER, THE ASSET SELLERS AND THE COMPANIES

 

Foster, each of the Asset Sellers and each of the Companies, jointly and
severally, hereby make the following representations and warranties to JAI and
the Asset Purchasers, which representations and warranties shall be true and
correct on the date hereof and on and as of the Closing Date:

 

Section 3.1. Organization, Good Standing Qualification and Ownership.

 

(a) Each of Gold Suit, Inc., CAA and Sadco (i) is a Texas corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas, (ii) has all requisite power and authority to carry on its business, and
(iii) is duly qualified to transact business and is in good standing in all
jurisdictions where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except where the failure to do so
would not have a material adverse effect to Foster, the Asset Purchasers, the
Companies or the Asset Sellers.

 

(b) Each of the Asset Sellers (except for Gold Suit, Inc.) and each of JGC
Beaumont and Willies (i) is a Texas limited liability company duly organized,
validly existing and in good standing under the laws of the state of Texas, (ii)
has all requisite power and authority to carry on its business, and (iii) is
duly qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to Foster, the Asset Purchasers, the
Companies or the Asset Sellers.

 

 

JAI Purchase Agreement - Page 9

 



 

(c) At Closing, (i) the authorized capital stock of CAA consists of ______
shares of common stock, $____ par value, of which ______ shares are validly
issued and outstanding, (ii) the authorized capital stock of Sadco consists of
______ shares of common stock, $____ par value, of which ______ shares are
validly issued and outstanding, and (iii) the authorized capital stock of Gold
Suit, Inc. consists of ______ shares of common stock, $____ par value, of which
______ shares are validly issued and outstanding. There are no shares of
preferred stock authorized or issued and there is no other class of capital
stock authorized or issued by either Gold Suit, Inc., CAA or Sadco. All of the
issued and outstanding shares of common stock of Gold Suit, Inc., CAA and Sadco
are owned beneficially and of record by Foster, free and clear of any liens,
claims, equities, charges, options, rights of first refusal, or encumbrances,
and are fully paid and non-assessable. None of the Common Stock issued is in
violation of any preemptive rights. Neither Gold Suit, Inc., CAA nor Sadco has
an obligation to repurchase, reacquire, or redeem any of its outstanding capital
stock. There are no outstanding securities convertible into or evidencing the
right to purchase or subscribe for any shares of capital stock of either Gold
Suit, Inc., CAA or Sadco, there are no outstanding or authorized options,
warrants, calls, subscriptions, rights, commitments or any other agreements of
any character obligating either Gold Suit, Inc., CAA or Sadco to issue any
shares of its capital stock or any securities convertible into or evidencing the
right to purchase or subscribe for any shares of such stock, and there are no
agreements or understandings with respect to the voting, sale, transfer or
registration of any shares of capital stock of either Gold Suit, Inc., CAA or
Sadco.

 

(d) At Closing, the authorized capital of each of the Asset Sellers (for
purposes of this Section 3.1(d) only, the defined term “Asset Sellers” excludes
Gold Suit, Inc.) and each of JGC Beaumont and Willies consists of one membership
interest which is validly issued and outstanding. There is no other class of
equity interest authorized or issued by either JGC Beaumont, Willies or any of
the Asset Sellers. All of the issued and outstanding membership interests of
each of the Asset Sellers and each of JGC Beaumont and Willies are owned
beneficially and of record by Foster, free and clear of any liens, claims,
equities, charges, options, rights of first refusal, or encumbrances, and are
fully paid and non-assessable. None of the Membership Interests issued are in
violation of any preemptive rights. Neither of the Asset Sellers and neither JGC
Beaumont nor Willies has any obligation to repurchase, reacquire, or redeem any
of its outstanding membership interests. There are no outstanding securities
convertible into or evidencing the right to purchase or subscribe for any
membership interests of either JGC Beaumont, Willies or any of the Asset
Sellers. There are no outstanding or authorized options, warrants, calls,
subscriptions, rights, commitments or any other agreements of any character
obligating either JGC Beaumont, Willies or any of the Asset Sellers to issue any
membership interest or any securities convertible into or evidencing the right
to purchase or subscribe for any membership interest, and there are no
agreements or understandings with respect to the voting, sale, transfer or
registration of any membership interests of either JGC Beaumont, Willies or any
of the Asset Sellers.

 



JAI Purchase Agreement - Page 10

 

 

 

Section 3.2 Subsidiaries. None of the Asset Sellers and none of the Companies
has any subsidiaries.

 

Section 3.3 Ownership of the Purchased Assets. Each of the Asset Sellers owns
all of the Purchased Assets (with respect to it) set forth in Section 1.1 herein
(and reflected in Exhibit 1.2) free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances. Each of the Asset
Sellers has the unrestricted right and power to transfer, convey and deliver
full ownership of its Purchased Assets without the consent or agreement of any
other entity or person and without any designation, declaration or filing with
any governmental authority. Upon the transfer of the Purchased Assets to the
Asset Purchasers as contemplated herein, each of the Asset Purchasers will
receive good and valid title thereto, free and clear of any liens, claims,
equities, charges, options, rights of first refusal, encumbrances or other
restrictions.

 

Section 3.4 Authorization.

 

(a) All corporate/company action on the part of each of the each of the Asset
Sellers and each of the Companies necessary for the authorization, execution,
delivery and performance of this Agreement by each of the Asset Sellers and each
of the Companies has been taken or will be taken prior to the Closing. Each of
the Asset Sellers and each of the Companies have the requisite corporate/company
power and authority to execute, deliver and perform this Agreement. This
Agreement, when duly executed and delivered in accordance with its terms, will
constitute a valid and binding obligation of each of the Asset Sellers and each
of the Companies, enforceable against each in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, and other similar
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.

 

(b) Foster represents that he is a person of full age of majority, with full
power, capacity, and authority to enter into this Agreement and perform the
obligations contemplated hereby by and for himself and his spouse. All action on
the part of Foster necessary for the authorization, execution, delivery and
performance of this Agreement by him has been taken, or will be taken by him
prior to the Closing Date. This Agreement, when duly executed and delivered in
accordance with its terms, will constitute legal, valid and binding obligations
of Foster enforceable against him in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization and other similar laws of
general application affecting creditors’ rights generally or by general
equitable principles.

 

Section 3.5 No Breaches or Defaults. The execution, delivery, and performance of
this Agreement by each of the Asset Sellers and each of the Companies does not:
(i) conflict with, violate, or constitute a breach of or a default under any
other outstanding agreements or the charter or bylaws of any of the Asset
Sellers or Companies, (ii) result in the creation or imposition of any lien,
claim, or encumbrance of any kind upon any of the Purchased Assets or any of the
Membership Interests or Common Stock, or (iii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of: (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which Foster or any of the Asset Sellers or Companies
is a party or by which any of the Purchased Assets or any of the Membership
Interests or Common Stock may be bound or affected. For purposes of this
Agreement, "Governmental Authority" means any foreign governmental authority,
the United States of America, any state of the United States, and any political
subdivision of any of the foregoing, and any agency, department, commission,
board, bureau, court, or similar entity, having jurisdiction over the parties
hereto or their respective assets or properties. For purposes of this Agreement,
"Legal Requirement" means any law, statute, injunction, decree, order or
judgment (or interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority.

 



JAI Purchase Agreement - Page 11

 

 

 

Section 3.6 Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of Foster or any of the Asset Sellers
or Companies in connection with the execution and delivery by Foster or any of
the Asset Sellers or Companies of this Agreement or the consummation and
performance of the transactions contemplated hereby.

 

Section 3.7 Pending Claims. Except as set forth in Exhibit 3.7, there is no
claim, suit, arbitration, investigation, action, litigation or other proceeding,
whether judicial, administrative or otherwise, now pending or, to Foster’s or
any of the Asset Sellers’ or Companies’ knowledge, contemplated or threatened
against Foster or any of the Asset Sellers or Companies before any court,
arbitration, administrative or regulatory body or any governmental agency which
may result in any judgment, order, award, decree, liability or other
determination which will or could reasonably be expected to have any material
effect upon Foster or any of the Asset Sellers or Companies or the transfer by
Foster to JAI of the Membership Interests and Common Stock or the transfer by
the Asset Sellers to the Asset Purchasers of the Purchased Assets, under this
Agreement, nor is there any basis known to Foster or any of the Asset Sellers or
Companies for any such action. No litigation is pending, or, to Foster’s or any
of the Asset Sellers’ or Companies’ knowledge, threatened against Foster or any
of the Asset Sellers or Companies, or their assets or properties which seeks to
restrain or enjoin the execution and delivery of this Agreement or any of the
documents referred to herein or the consummation of any of the transactions
contemplated thereby or hereby. Neither Foster nor any of the Asset Sellers or
Companies is subject to any judicial injunction or mandate or any quasi-judicial
or administrative order or restriction directed to or against them or which
would affect any of the Asset Sellers or Companies or any of the Purchased
Assets or any of the Common Stock or Membership Interests to be transferred
under this Agreement, except for litigation involving the Texas Patron Tax.

 

Section 3.8 Taxes. Each of the Asset Sellers and each of the Companies has
timely and accurately prepared and filed all federal, state, foreign and local
tax returns and reports required to be filed prior to such dates and have timely
paid all taxes shown on such returns as owed for the periods of such returns,
including all sales taxes and withholding or other payroll related taxes shown
on such returns. None of the Asset Sellers and none of the Companies is
delinquent in the payment of any tax or governmental charge of any nature.
Foster has no knowledge of any liability for any tax to be imposed by any taxing
authorities as of the date of this Agreement and as of the Closing that is not
adequately provided for. No assessments or notices of deficiency or other
communications have been received by Foster or any of the Asset Sellers or the
Companies with respect to any tax return which has not been paid, discharged or
fully reserved against and no amendments or applications for refund have been
filed or are planned with respect to any such return. None of the federal,
state, foreign and local tax returns of any of the Asset Sellers or the
Companies has been audited by any taxing authority. Foster has no knowledge of
any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against any of the Companies for any period, nor of any basis for any such
assessment, adjustment or contingency. There are no agreements between any of
the Asset Sellers or the Companies and any taxing authority, including, without
limitation, the Internal Revenue Service, waiving or extending any statute of
limitations with respect to any tax return, except for the Texas Patron Tax.

 

 



JAI Purchase Agreement - Page 12

 

 

Section 3.9 Financial Statements. Foster and each of the Asset Sellers and each
of the Companies, respectively, has or will deliver to JAI the unaudited balance
sheets of each of the Asset Sellers and each of the Companies as of June 30,
2012, together with the related unaudited statements of income, for the periods
then ended (collectively referred to as the “Financial Statements”). Such
Financial Statements, including the related notes, are in accordance with the
books and records of each of the Asset Sellers and each of the Companies and
fairly represent the financial position of each of the Asset Sellers and each of
the Companies and the results of operations and changes in financial position of
each of the Asset Sellers and each of the Companies as of the dates and for the
periods indicated, in each case in conformity with generally accepted accounting
principles applied on a consistent basis. Except as, and to the extent reflected
or reserved against in the Financial Statements, each of the Asset Sellers and
each of the Companies, as of the date of the Financial Statements, has no
material liability or obligation of any nature, whether absolute, accrued,
continued or otherwise, not fully reflected or reserved against in the Financial
Statements.

 

Section 3.10 No Material Adverse Change. Since the dates of the Financial
Statements, each of the Asset Sellers and each of the Companies has conducted
its business in the ordinary course, consistent with past practice, and there
has been no (i) change that has had or would reasonably be expected to have a
material adverse effect upon the assets, properties or business or the financial
condition or other operations of any of the Asset Sellers or Companies; (ii)
acquisition or disposition of any material asset by any of the Asset Sellers or
any of the Companies or any contract or arrangement therefore, otherwise then
for fair value in the ordinary course of business; (iii) material change in any
of the Asset Sellers’ or any of the Companies’ accounting principles, practices
or methods; (iv) incurrence of any indebtedness or lending of money to any
person or entity involving more than $5,000; (v) acceleration, termination,
modification or cancellation or any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) involving more than
$5,000, either individually or in the aggregate to which any of the Asset
Sellers or any of the Companies is a party; or (vi) delay or postponement in the
payment of any accounts payable or other liabilities.

 

Section 3.11 Labor Matters. None of the Asset Sellers and none of the Companies
is a party or otherwise subject to any collective bargaining agreement with any
labor union or association. There are no discussions, negotiations, demands or
proposals that are pending or have been conducted or made with or by any labor
union or association, and there are not pending or threatened against any of the
Asset Sellers or Companies any labor disputes, strikes or work stoppages. To the
best of Foster’s and each of the Asset Sellers’ and each of the Companies’
knowledge, each of the Asset Sellers and each of the Companies is in compliance
with all federal and state laws respecting employment and employment practices,
terms and conditions of employment and wages and hours, and, to their knowledge,
is not engaged in any unfair labor practices. Neither Foster nor any of the
Asset Sellers or Companies is aware of any claim of alleged misclassification of
entertainers as independent contractors by any individual or government agency.
None of the Asset Sellers or Companies is a party to any written or oral
contract, agreement or understanding for the employment of any officer, director
or employee of any of the Asset Sellers or Companies.

 



JAI Purchase Agreement - Page 13

 

 

 

Section 3.12 Compliance with Laws. Each of the Asset Sellers and each of the
Companies is, and at all times prior to the date hereof has been in compliance
with all statutes, orders, rules, ordinances and regulations applicable to it or
to the ownership of its assets or the operation of its businesses, except for
failures to be in compliance that would not have a material adverse effect on
the business, properties, condition (financial or otherwise) or prospects of
such company. Neither Foster nor any of the Asset Sellers or Companies has any
basis to expect, nor has is received, any order or notice of any such violation
or claim of violation of any such statute, order, rule, ordinance or regulation
by such company. Exhibit 3.12 sets forth all licenses and permits held by each
of the Asset Sellers and each of the Companies used in the operation of its
businesses, all of which are in good standing and in effect as of the Closing
Date. These licenses and permits represent all of the licenses and permits
required by each of the Asset Sellers and each of the Companies for the
operation of its business.

 

Section 3.13 No Conflicts. The execution and delivery of this Agreement by the
Asset Sellers and each of the Companies does not, and the performance and
consummation of the transactions contemplated hereby by the Asset Sellers and
the Companies, will not (i) conflict with the Articles of Incorporation or
Organization or Regulations of the Asset Sellers or the Companies, as
appropriate; (ii) conflict with or result in a breach or violation of, or
default under, or give rise to any right of acceleration or termination of, any
of the terms, conditions or provisions of any note, bond, lease, license,
agreement or other instrument or obligation to which the Asset Sellers or the
Companies is a party or by which the Asset Sellers or the Companies assets or
properties are bound; or (iii) result in the creation of any encumbrance on any
of the assets or properties of the Asset Sellers or the Companies.

 

Section 3.14 Title to Properties; Encumbrances. Each of the Asset Sellers has
good and marketable title to all of the Purchased Assets set forth in Section
1.1 herein, and each of the Companies has good and marketable title to all of
its properties and assets, real and personal, tangible and intangible, that are
material to the condition (financial or otherwise), business, operations or
prospects of such company, free and clear of all mortgages, claims, liens,
security interests, charges, leases, encumbrances and other restrictions of any
kind and nature, except (i) as disclosed in the Financial Statements of the
Asset Sellers and Companies, (ii) statutory liens not yet delinquent, and (iii)
such liens consisting of zoning or planning restrictions, imperfections of
title, easements and encumbrances, if any, as do not materially detract from the
value or materially interfere with the present use of the property or assets
subject thereto or affected thereby. At the time of Closing, the assets of each
of the Companies will include, but will not be limited to, the assets set forth
in each of the Companies’ 2011 corporate income tax return, along with all
equipment and fixtures located on the premises of the Adult Cabaret of that
Asset Seller or Company as of the Closing Date.

 

Section 3.15 No Liabilities. As of the Closing Date, each of the Asset Sellers
and each of the Companies does not and will not have any obligation or liability
(contingent or otherwise) or unpaid bill to any third party except as expressly
set forth herein in Exhibit 3.15 and Article VIII.

 

Section 3.16 Contracts and Leases. Except as disclosed on Exhibit 3.16, each of
the Asset Sellers and each of the Companies does not (i) have any leases of
personal property relating to the assets of such company, whether as lessor or
lessee and (ii) have any contractual or other obligations relating to the assets
of such company, whether written or oral. None of any of the Asset Sellers or
Companies has given any power of attorney to any person or organization for any
purpose relating to the business or assets of such company. Each of the Asset
Sellers and each of the Companies shall provide to JAI prior to Closing each and
every contract, lease or other document relating to its assets to which it is
subject or is a party or a beneficiary. To Foster’s, the Asset Sellers’ and the
Companies’ knowledge, such contracts, leases or other documents are valid and in
full force and effect according to their terms and constitute legal, valid and
binding obligations of such company and the other respective parties thereto and
are enforceable in accordance with their terms. Foster, the Asset Sellers and
the Companies have no knowledge of any default or breach under such contracts,
leases or other documents or of any pending or threatened claims under any such
contracts, leases or other documents. Neither the execution of this Agreement,
nor the consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of any of the Asset Sellers or any of the Companies or the operation
of any of the Adult Cabarets after Closing.

 

JAI Purchase Agreement - Page 14

 



 

Section 3.17 No Pending Transactions. Except for the transactions contemplated
by this Agreement and the Related Transactions contemplated in Section 2.3
herein, neither Foster nor any of the Asset Sellers or Companies is a party to
or bound by or the subject of any agreement, undertaking, commitment or
discussions or negotiations with any person that could result in: (i) the sale,
merger, consolidation or recapitalization of any of the Asset Sellers or
Companies; (ii) the sale of any of the assets of any of the Asset Sellers or
Companies; (iii) the sale of any outstanding capital stock or other securities
of any of the Asset Sellers or any of the Companies; (iv) the acquisition by any
of the Asset Sellers or Companies of any operating business or the capital stock
of any other person or entity; (v) the borrowing of money; (vi) any agreement
with any of the respective officers, managers or affiliates of any of the Asset
Sellers or Companies; or (vii) the expenditure of more than $5,000, in the
aggregate, or the performance by any of the Asset Sellers or Companies extending
for a period more than one year from the date hereof, other than in the ordinary
course of business.

 

Section 3.18 Material Agreements; Action. Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 2.3 herein, there are no material contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which
Foster or any of the Asset Sellers or Companies is a party or by which he or it
is bound that involve or relate to (i) any of the respective officers, directors
or stockholders of any of the Asset Sellers or Companies or (ii) covenants of
Foster or any of the Asset Sellers or Companies not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with any of the Asset Sellers or Companies in any line of
business or in any geographical area.

 

Section 3.19 Insurance Policies. Copies of all insurance policies maintained by
each of the Asset Sellers and each of the Companies will be delivered to JAI
prior to Closing. The policies of insurance held by any of the Asset Sellers or
Companies are in such amounts, and insure against such losses and risks, as each
of the Asset Sellers and each of the Companies reasonably deems appropriate for
its property and business operations. All such insurance policies are in full
force and effect, and all premiums due thereon have been paid. Valid policies
for such insurance will be outstanding and duly in force at all times prior to
the Closing.

 

Section 3.20 No Default. Neither Foster nor any of the Asset Sellers or
Companies is in default under any term or condition of any instrument
evidencing, creating or securing any indebtedness of any of the Asset Sellers or
Companies, and there has been no default in any material obligation to be
performed by Foster or any of the Asset Sellers or Companies under any other
contract, lease, agreement, commitment or undertaking to which any of the Asset
Sellers or Companies is a party or by which it or its assets or properties are
bound, nor has Foster or any of the Asset Sellers or Companies waived any
material right under any such contract, lease, agreement, commitment or
undertaking.

 



JAI Purchase Agreement - Page 15

 

 

 

Section 3.21 Books and Records. The books of account, minute books, stock record
books and other records of each of the Asset Sellers and each of the Companies,
all of which will be made available to the JAI prior to Closing, are and will be
accurate and complete and have been maintained in accordance with sound business
practices. Upon Closing, all books and records of the Companies will be in the
possession of JAI.

 

Section 3.22 Banks and Brokerage Accounts. Exhibit 3.22 sets forth (a) a true
and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which any of the
Companies has an account or safe deposit box or maintains a banking, custodial,
trading or other similar relationship, and (b) a true and complete list and
description of each such account, box and relationship, indicating in each case
the account number and the names of the respective officers, employees, agents
or other similar representatives having signatory power with respect thereto.

 

Section 3.23 Environmental. To the best of Foster’s, the Asset Sellers’ and the
Companies’ knowledge, the none of the premises where the Adult Cabarets are
located is in violation of any state, local or federal statutes, laws,
regulations, ordinances or rules pertaining to health or the environment
requirements affecting such premises. Neither Foster nor any of the Asset
Sellers or Companies has received any citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit relating to any environmental issue arising out of the ownership or
occupation of the premises of the any of the Adult Cabarets, and there is no
basis known to Foster, or any of the Asset Sellers or Companies for any such
action.

 

Section 3.24 Notices. Neither Foster nor any of the Asset Sellers or Companies
or any representative of such have received any written notice (i) from any
insurance companies, governmental agencies or from any other parties of any
condition, defects or inadequacies with respect to the premises of the any of
the Adult Cabarets, which, if not corrected, would result in termination of
insurance coverage or increase its cost, (ii) from any governmental agencies or
any other third parties with respect to any violations of any building codes
and/or zoning ordinances or any other governmental laws, regulations or orders
affecting such premises, including, without limitation, the Americans With
Disabilities Act, (iii) of any pending or threatened condemnation proceedings
with respect to such premises, or (iv) of any proceedings which could or would
cause the change, redefinition or other modification of the zoning
classification of such premises.

 

Section 3.25 Proceedings Relating to the Adult Cabaret Premises. Except as set
forth in Exhibit 3.25, there is no pending, or to the best knowledge of Foster
or any of the Asset Sellers or Companies or any representative of Foster or any
of the Asset Sellers or Companies, contemplated or threatened judicial,
municipal or administrative proceedings with respect to, or in any manner
affecting the premises of any of the Adult Cabarets or any portion thereof,
including, without limitation, proceedings for or involving tenant evictions,
collections, condemnations, eminent domain, alleged building code or zoning
violations, personal injuries or property damage alleged to have occurred on
such premises or by reason of the use and operation of the premises, or written
notice of any attachments, executions, assignments for the benefit of creditors,
receiverships, conservatorships or voluntary or involuntary proceedings in
bankruptcy or pursuant to any other debtor relief laws pending or threatened
against Foster or any of the Asset Sellers or Companies or the premises of any
of the Adult Cabarets itself, or the taking of such premises for public needs.





JAI Purchase Agreement - Page 16

 

 



Section 3.26 Public Improvements. Neither Foster nor any of the Asset Sellers or
Companies, nor any representative of Foster or any of the Asset Sellers or
Companies has knowledge of any existing or proposed public improvements which
involve or which may result in any charge being levied or assessed against the
premises of any of the Asset Sellers or Companies or which will or could result
in the creation of any lien upon the premises of any of the Asset Sellers or
Companies or any part thereof.

 

Section 3.27 Certificates. To the best knowledge of Foster and each of the Asset
Sellers and each of the Companies, and any representative of any such parties,
all certificates of occupancy, licenses, permits, authorizations and approvals
required by law or by any governmental authority having jurisdiction over the
premises of any of the Asset Sellers or Companies have been obtained and are in
full force and effect, including any licenses or permits required for the
operation and conduct of a sexually oriented business on the premises and the
sale of liquor at JGC Phoenix, LLC and Willie’s.

 

Section 3.28 Material Defect. To the best knowledge of Foster and each of the
Asset Sellers and each of the Companies, and any representative of such parties,
there are no material defects to the premises of the any of the Asset Sellers or
Companies which have not been disclosed in writing to JAI.

 

Section 3.29 Flooding. To the best knowledge of Foster, each of the Asset
Sellers and each of the Companies, and any representative of such parties, no
flooding has occurred on the premises of any of the Asset Sellers or Companies.

 

Section 3.30 Necessary Permits and Licenses. Except for any sexually oriented
business licenses or necessary liquor licenses for Willie’s and JGC Phoenix,
LLC, there are no other specialized licenses or permits required to allow JAI
and/or the Asset Purchasers to operate, conduct and manage their business in a
manner identical to the operation, conduct and management presently conducted on
the premises of each of the Adult Cabarets.

 

Section 3.31 Disclosure. No representation or warranty of Foster or any of the
Asset Seller or Companies contained in this Agreement (including the exhibits
hereto) contains any untrue statement or omits to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.

 

Section 3.32 Employee Benefit Plans. None of the Asset Sellers or Companies is a
party to any employee-benefit plan.

 

Section 3.33 Brokerage Commission. No broker or finder has acted on behalf of
Foster or any of the Asset Sellers or Companies in connection with this
Agreement or the transactions contemplated hereby and no person is entitled to
any brokerage or finder’s fee or compensation in respect thereto based in any
way on agreements, arrangements or understandings made by or on behalf of Foster
or any of the Asset Sellers or Companies.

 



JAI Purchase Agreement - Page 17

 

 

 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF JAI

 

JAI hereby make the following representations and warranties to Foster, the
Asset Sellers and the Companies, which representations and warranties shall be
true and correct on the date hereof and on and as of the Closing Date

 

Section 4.1 Organization, Good Standing and Qualification. JAI (i) is an entity
duly organized, validly existing and in good standing under the laws of the
state of Texas, (ii) has all requisite power and authority to carry on its
business, and (iii) is duly qualified to transact business and is in good
standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to JAI or
the Asset Purchasers.

 

Section 4.2 Authorization. All corporate action on the part of JAI necessary for
the authorization, execution, delivery and performance of this Agreement by it
has been taken or will be taken prior to Closing. JAI has the requisite
corporate power and authority to execute, deliver and perform this Agreement.
This Agreement, when duly executed and delivered in accordance with its terms,
will constitute legal, valid, and binding obligations of JAI enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, and other similar laws affecting creditors' rights generally or by
general equitable principles.

 

Section 4.3 Organization of Subsidiaries.

 

(a) Immediately prior to the Closing Date, JAI will organize and form, as wholly
owned subsidiaries, the Asset Purchasers as set forth in Exhibit A and will take
all necessary steps and actions to ensure that each of the Asset Purchasers have
taken all necessary corporate action to perform the obligations pursuant to this
Agreement; and

 

(b) At Closing, each of the Asset Purchasers will be (i) a Texas corporation
duly organized, validly existing and in good standing under the laws of the
state of Texas, (ii) will have all requisite power and authority to carry on its
business, and (iii) will be duly qualified to transact business and will be in
good standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to JAI or
the Asset Purchasers.

 

Section 4.4 No Breaches or Defaults. The execution, delivery, and performance of
this Agreement by JAI does not: (i) conflict with, violate, or constitute a
breach of or a default under or (ii) require any authorization, consent,
approval, exemption, or other action by or filing with any third party or
Governmental Authority under any provision of: (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which JAI is a party.

 

Section 4.5 Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of either of JAI in connection with the
execution and delivery of this Agreement or the consummation and performance of
the transactions contemplated hereby other than as required under the federal
securities laws.

 



JAI Purchase Agreement - Page 18

 

 

 

Section 4.6 Disclosure. No representation or warranty of JAI contained in this
Agreement (including the exhibits hereto) contains any untrue statement or omits
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

Section 4.7 Brokerage Commission. No broker or finder has acted on behalf of JAI
in connection with this Agreement or the transactions contemplated hereby.

 

ARTICLE V

COVENANTS OF FOSTER

THE ASSET SELLERS AND THE COMPANIES

 

Section 5.1 Stand Still. To induce JAI to proceed with this Agreement, Foster
and each of the Companies and Asset Sellers agree that until the Closing Date or
the termination of this Agreement, neither Foster or any representative of any
of the Companies, Asset Sellers or Foster will offer to sell or solicit any
offer to purchase or engage in any discussions or activities of any nature
whatsoever, directly or indirectly, involving in any manner the actual or
potential sale, transfer, encumbrance, pledge, collateralization or
hypothecation of any ownership interest in or assets of any of the Companies or
Asset Sellers. Foster and each of the Companies and the Asset Sellers hereby
agree to advise JAI of any contact from any third party regarding the
acquisition or other investment in any of the Companies or Asset Sellers, or of
any contact which would relate to the transactions contemplated by this
Agreement.

 

Section 5.2 Access; Due Diligence. Between the date of this Agreement and the
Closing Date (the “Due Diligence Period”), Foster shall cause each of the
Companies and the Asset Sellers to (a) provide JAI and their authorized
representatives reasonable access to all its clubs, offices, warehouse and other
facilities and properties, and to its books and records; (b) permit JAI to make
inspections thereof; and (c) cause its officers and advisors to furnish JAI with
such financial and operating data and other information with respect to its
business and properties and to discuss with JAI and their authorized
representatives its affairs as JAI may from time to time reasonably request.

 

Section 5.3 Conduct of Business. From the date of the execution hereof until the
Closing Date, each of the Companies and Asset Sellers shall operate itself and
the Adult Cabarets in the ordinary course consistent with past practices, and:

 

(a)None of the Companies or Asset Sellers will authorize, declare, pay or effect
any dividends or liquidate or distribute any common stock or other equity
interest or undertake any direct or indirect redemption, purchase or other
acquisition of any equity interest;

 

(b)None of the Companies or Asset Sellers will make any changes in its condition
(financial or otherwise), liabilities, assets, or business or in any of its
business relationships, including relationships with suppliers or customers,
that, when considered individually or in the aggregate, might reasonably be
expected to have a material adverse effect on it;

 



JAI Purchase Agreement - Page 19

 

 

 

(c)None of the Companies or Asset Sellers will increase the salary or other
compensation payable or to become payable by it to any employee, or the
declaration, payment, or commitment or obligation of any kind for the payment by
it of a bonus or other additional salary or compensation to any such person
except in the normal course of business, consistent with its past practices;

 

(d)None of the Companies or Asset Sellers will sell, lease, transfer or assign
any of their assets, tangible or intangible, other than inventory for a fair
consideration, in the ordinary course of business;

 

(e)None of the Companies or Asset Sellers will accelerate, terminate, modify or
cancel any agreement, contract, lease or license (or series of related
agreements, contracts, leases and licenses) involving more than $5,000, either
individually or in the aggregate, to which it is a party, absent the consent of
JAI;

 

(f)None of the Companies or Asset Sellers will make any loans to any person or
entity, or guarantee any loan, absent the consent of JAI;

 

(g)None of the Companies or Asset Sellers will waive or release any right or
claim held by it, absent the consent of JAI;

 

 

(h)Each of the Companies and the Asset Sellers will operate its business in the
ordinary course and consistent with past practices so as to preserve its
business organization intact, to retain the services of their employees and to
preserve their goodwill and relationships with suppliers, creditors, customers,
and others having business relationships with them;

 

(i)None of the Companies or Asset Sellers will issue any note, bond or other
debt security or create, incur or assume, or guarantee any indebtedness for
borrowed money or capitalized lease obligations;

 

(j)None of the Companies or Asset Sellers will delay or postpone the payment of
accounts payable and other liabilities outside the ordinary course of business;

 

(k)None of the Companies or Asset Sellers will make any loan to, enter into an
employment agreement with, or enter into any other transaction with, any of its
directors, officers, and employees;

 

(l)None of the Companies or Asset Sellers will make any change in any method,
practice, or principle of accounting involving its business or assets;

 

(m)None of the Companies or Asset Sellers will issue, sell or otherwise dispose
of any of its capital stock or create, sell or dispose of any options, rights,
conversion rights or other agreements or commitments of any kind relating to the
issuance, sale or disposition of any of its equity interests;

 



JAI Purchase Agreement - Page 20

 

 

 

(n)None of the Companies or Asset Sellers will reclassify, split up or otherwise
change any of its common stock or capital structure;

 

(o)None of the Companies or Asset Sellers will be a party to any merger,
consolidation or other business combination; and

 

(p)Each of the Companies and Asset Sellers shall perform in all material
respects all of its obligations under material contracts, leases and other
documents relating to or affecting any of its assets, property or its business
or the business of the Adult Cabarets.

 

ARTICLE VI

CONDITIONS TO CLOSING OF

FOSTER, THE ASSET SELLERS AND THE COMPANIES

 

Each obligation of Foster and each of the Asset Sellers and Companies to be
performed on the Closing Date shall be subject to the satisfaction of each of
the conditions stated in this Article VI, except to the extent that such
satisfaction is waived by Foster, the Asset Sellers and the Companies in
writing:

 

Section 6.1 Representations and Warranties Correct. The representations and
warranties made by JAI contained in this Agreement will be true and correct as
of the Closing Date.

 

Section 6.2 Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by JAI or the Asset Purchasers on or prior to the
Closing Date will have been performed or complied with in all respects.

 

Section 6.3 Delivery of Certificate. JAI shall provide to Foster, the Asset
Sellers and the Companies certificates, dated the Closing Date and signed by the
President of JAI, to the effect set forth in Section 6.1 and 6.2 for the purpose
of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.

 

Section 6.4 Payment of Purchase Price. JAI and the Asset Purchasers shall have
tendered the Purchase Price as referenced in Section 1.9 to Foster and the Asset
Sellers concurrently with the Closing.

 

Section 6.5 Related Transactions. The Related Transactions set forth in Section
2.3 will be consummated concurrently with the Closing.

 

Section 6.6 Corporate Resolutions. JAI and each of the Asset Purchasers shall
provide corporate resolutions of the Board of Directors of each which approve
the transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.

 

Section 6.7 Absence of Proceedings. No action, suit or proceeding by or before
any court or any governmental or regulatory authority shall have been commenced
and no investigation by any governmental or regulatory authority shall have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against JAI or any Asset Purchaser.

 

 

JAI Purchase Agreement - Page 21

 



 

ARTICLE VII

CONDITIONS TO CLOSING OF

JAI

 

Each obligation of JAI to be performed on the Closing Date will be subject to
the satisfaction of each of the conditions stated in this Article VII, except to
the extent that such satisfaction is waived by JAI in writing.

 

Section 7.1 Representations and Warranties Correct. The representations and
warranties made by Foster and each of the Asset Sellers and Companies shall be
true and correct as of the Closing Date.

 

Section 7.2 Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by Foster and each of the Asset Sellers and
Companies on or prior to the Closing Date will have been performed or complied
with in all respects.

 

Section 7.3 Delivery of Certificate. Foster and each of the Asset Sellers and
Companies will each provide to JAI certificates, dated the Closing Date and
signed by Foster and by the President of each of the Asset Sellers and Companies
to the effect set forth in Section 7.1 and 7.2 for the purpose of verifying the
accuracy of such representations and warranties and the performance and
satisfaction of such covenants and conditions.

 

Section 7.4 Delivery of Certificates. Foster shall have delivered certificates
evidencing the Common Stock and Membership Interests of the Companies duly
endorsed to JAI or accompanied by duly executed stock powers in form and
substance satisfactory to JAI.

 

Section 7.5 Corporate Resolutions. Each of the Asset Purchasers and Companies
shall provide to JAI a corporate or membership resolution of the Managers,
Members or Board of Directors of each of the Asset Sellers or Companies,
respectively, which approve all of the transactions contemplated herein and
authorizes the execution, delivery and performance of this Agreement and the
documents referred to herein to which it is or is to be a party dated as of the
Closing Date.

 

Section 7.6 Consents; Status of Permits and Licenses. JAI and/or the Asset
Purchasers shall have obtained all required approvals and authorizations to
conduct their business as is presently being conducted on the premises of each
Adult Cabaret, including, but not limited to any and all necessary sexually
oriented business licenses or liquor licenses.

 

Section 7.7 Related Transactions. The Related Transactions set forth in Section
2.3 will be consummated concurrently with the Closing.

 

Section 7.8 Ability to Audit. The financial records of each of the Asset Sellers
and Companies will be maintained and exist in such a manner as to allow for a
certified audit as determined by JAI.

 

 

JAI Purchase Agreement - Page 22

 



 

Section 7.9 Satisfactory Diligence. Within the Due Diligence Period, JAI will
have concluded its due diligence investigation of the Asset Sellers and
Companies and the businesses of Adult Cabarets and the Asset Sellers’ and
Companies’ respective assets and properties and all other matters related to the
foregoing, and will be satisfied, in their sole discretion, with the results
thereof.

 

Section 7.10 Resignations. All of the officers, directors and managers of each
of the Companies shall have provided to JAI their written resignations.

 

Section 7.11 Termination of Existing Leases. Any and all existing lease
agreements for the premises of all the Adult Cabarets will have been terminated
and new leases entered into.

 

Section 7.12 No Liabilities Outstanding. None of the Companies will have any
obligations or liabilities (contingent or otherwise) or unpaid bill to any third
party as of the Closing Date.

 

Section 7.13 No Assumption of Liabilities. Neither JAI nor any of the Asset
Purchasers will assume any liabilities of any of the Asset Sellers or the
businesses of any of the Asset Sellers’ Adult Cabarets as of the date of
Closing.

 

Section 7.14 Absence of Proceedings. No action, suit or proceeding by or before
any court or any governmental or regulatory authority will have been commenced
and no investigation by any governmental or regulatory authority will have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against any of the Asset Sellers or
Companies or any of their assets.

 

ARTICLE VIII

TAX COVENANTS; CLOSING ADJUSTMENTS

 

Section 8.1 Tax Covenants.

 

(a) Foster and the Asset Sellers, jointly and severally, shall be responsible
for, and shall pay or cause to be paid, and shall indemnify and hold JAI and the
Asset Purchasers harmless from and against any and all federal, state and local
income and property (real and personal) taxes, including penalties and interest,
if any, thereon, and for any taxes or obligations or liabilities that may be due
pursuant to the Texas Patron Tax, which Texas Patron Tax was implemented by the
Texas legislature, or any obligations or liabilities pursuant to any amendments
or legislation passed in connection therewith relating to the obligation of any
of the Asset Sellers or the Companies to make payment of the Texas Patron Tax
that may be imposed on or assessed against any of the Companies and/or Asset
Purchasers or JAI on account of taxes created or imposed upon any of the
Companies or Asset Sellers or their assets for any period of time prior to the
Closing Date, including all taxes due on income received by any of the Asset
Sellers or the Companies prior to the Closing Date and real property taxes due
under any lease agreement for the Real Estate Sellers (individually, a “Tax” and
collectively, “Taxes”). Foster and the Asset Sellers shall also pay or cause to
be paid and shall indemnify and hold harmless each of JAI, the Companies and
Asset Purchasers against all losses, damages and reasonable third party costs
and expenses (including reasonable attorney, accountant and expert witness fees
and disbursements) (“Related Costs”) incurred in connection with the Taxes for
which Foster and the Asset Sellers indemnify each of JAI, the Companies and
Asset Purchasers pursuant to this Section 8.1 (a) (or any asserted deficiency,
claim demand or assessment, including the defense or settlement thereof) or the
enforcement of this Section 8.1(a). Any payment required to be made pursuant to
this Section 8.1(a) shall be made within 30 days of written notice from JAI.

 



JAI Purchase Agreement - Page 23

 

 

 

(b) JAI and the Asset Purchasers, jointly and severally, shall be responsible
for, and shall pay or cause to be paid, and shall indemnify and hold Foster and
the Asset Sellers harmless from and against, any and all Taxes that may be
imposed on or assessed against Foster or the Asset Sellers on account of Taxes
created and/or imposed on any of the Companies or the Asset Purchasers or their
assets for any period of time following the Closing Date, which arose from any
activities undertaken by JAI, the Companies or the Asset Purchasers which
occurred subsequent to the Closing Date, including all taxes due on income
received by any of the Companies or the Asset Purchasers beginning after the
Closing Date. JAI and the Asset Purchasers shall also pay or cause to be paid
and shall indemnify and hold harmless Foster and the Asset Sellers from and
against all Related Costs of Foster or the Asset Sellers incurred in connection
with the Taxes for which JAI and the Asset Purchasers indemnify Foster and the
Asset Sellers pursuant to this Section 8.1(b) (or any asserted deficiency,
claim, demand or assessment, including the defense or settlement thereof) or the
enforcement of this Section 8.1(b). Any payment required to be made pursuant to
this Section 8.1(b) shall be made within 30 days of written notice from Foster.

 

(c) For purposes of this Article VIII, Taxes for the period up to and including
the Closing Date shall be determined on the basis of an interim closing of the
books as of the Closing Date; provided, however, that in the case of any Tax not
based on income or receipts, such Taxes shall be equal to the amount of such Tax
for the taxable year multiplied by a fraction, the numerator of which shall be
the number of days from the beginning of the taxable year through the day prior
to the Closing Date, and the denominator of which shall be the number of days in
the taxable year.

 

(d) JAI shall be responsible for filing or causing to be filed all tax returns
required to be filed by or on behalf of the Companies after the Closing Date
(other than tax returns for periods ending on or before the Closing Date but not
due until after the Closing Date).

 

(e) The Parties shall cooperate fully with each other and make available to each
other in a timely fashion such Tax data and other information and personnel as
may be reasonably required for the payment of any estimated Taxes and the
preparation of any tax returns required to be prepared hereunder. The Parties
shall make available to each other, as reasonably requested, all information,
records or documents in their possession relating to Tax liabilities of any of
the Companies or the Asset Sellers for all taxable periods thereof ending on,
before or including the Closing Date and shall preserve all such information,
records and documents until the expiration of any applicable Tax statute of
limitations or extensions thereof; provided, however, that if a proceeding has
been instituted for which the information, records or documents are required
prior to the expiration of the applicable statute of limitations, then such
information, records or documents shall be retained until there is a final
determination with respect to such proceeding.

 

(f) The Parties shall promptly notify each other in writing upon receipt by a
Party, as the case may be, of any notice of any tax audits of or assessments
against any of the Companies or Asset Sellers for taxable periods ending on or
before the Closing Date. The failure of one party promptly to notify the other
party of any such audit or assessment shall not forfeit the right to indemnity
except to the extent that a party is materially prejudiced as a result. JAI
shall have the right to represent any of the Companies’ interests in any tax
proceeding relating to such tax audits or assessments and to employ counsel of
its choice at its expense provided, however, that Foster may, at his own cost
and expense, participate in such proceedings relating to such tax audits or
assessments. The Parties each agree to cooperate fully with the other and its or
their respective counsel in the defense against or compromise of any claim in
any tax proceeding.

 

JAI Purchase Agreement - Page 24

 



 

(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all obligations under this Article VIII will survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.

 

Section 8.2 Closing Adjustments. Foster and JAI agree that there will be an
adjustment made within ninety (90) days of the Closing Date to adjust for any
liabilities that are found to exist of any of the Companies or, as such
liabilities may relate to the Purchased Assets or the business of the Asset
Sellers, so that Foster and the Asset Sellers shall be responsible and liable to
JAI and the Asset Purchasers for any such liabilities that exist as of the
Closing Date, less any credit which Foster and the Asset Sellers would be
entitled to for cash on hand, credit card receivables or pro rata portion of
prepaid items.

 

ARTICLE IX

INDEMNIFICATION

 

Section 9.1 Indemnification from Foster and the Asset Sellers. Foster and each
of the Asset Sellers, jointly and severally, agree to and shall indemnify,
defend (with legal counsel reasonably acceptable to JAI), and hold JAI and each
of the Asset Purchasers, its officers, directors, shareholders, employees,
affiliates, parent, agents, legal counsel, successors and assigns (collectively,
the “Purchaser Group”) harmless at all times after the date of this Agreement,
from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, penalties or injury
(including reasonable attorneys= fees and costs of any suit related thereto)
suffered or incurred by any of the Purchaser Group arising from: (a) any
misrepresentation by, or breach of any covenant or warranty of Foster or any of
the Asset Sellers or Companies contained in this Agreement, or any exhibit,
certificate, or other instrument furnished or to be furnished by Foster or any
of the Asset Sellers or Companies hereunder; (b) any nonfulfillment of any
agreement on the part of Foster or any of the Asset Sellers or Companies under
this Agreement; (c) any liability or obligation due to any third party by any of
the Asset Sellers or Companies incurred at or prior to the Closing Date,
including but not limited to any liability pursuant to the Texas Patron Tax; (d)
any suit, action, proceeding, claim or investigation against JAI or any of the
Asset Purchasers which arises from or which is based upon or pertaining to
Foster’s or any of the Asset Sellers’ or Companies’ conduct or the operation or
liabilities of the business of any of the Asset Sellers or Companies prior to
the Closing Date, including, but not limited to any claim of alleged
misclassification of entertainers as independent contractors by any individual
or governmental agency or any other claim alleging violations of any labor laws
by any individual or government agency or (e) any suit, action, proceeding,
claim or investigation against any of the Purchaser Group arising out of or
resulting in any claims by any landlord that the any of the Asset Sellers or
Companies failed to fulfill any of its obligations under any lease agreement at
any time prior to the Closing Date of this Agreement.

 

Section 9.2 Indemnification from JAI. JAI agrees to and shall indemnify, defend
(with legal counsel reasonably acceptable to Foster) and hold Foster and his
affiliates, agents, legal counsel, successors and assigns and the Asset Sellers,
its members, managers, officers, directors, shareholders, employees, affiliates,
parent, agents, legal counsel, successors and assigns (collectively, the "Foster
Group") harmless at all times after the date of the Agreement from and against
any and all actions, suits, claims, demands, debts, liabilities, obligations,
losses, damages, costs, expenses, penalties or injury (including reasonable
attorneys’ fees and costs of any suit related thereto) suffered or incurred by
any of Foster Group, arising from (a) any misrepresentation by, or breach of any
covenant or warranty of JAI contained in this Agreement or any exhibit,
certificate, or other agreement or instrument furnished or to be furnished by
JAI hereunder; (b) any nonfulfillment of any agreement on the part of JAI under
this Agreement; (c) any liability or obligation due to any third party by JAI or
any of the Companies or the Asset Purchasers which arose from any activities
undertaken by JAI, the Companies or the Asset Purchasers which occurred
subsequent to the Closing Date, including any liability pursuant to the Texas
Patron Tax; or (d) any suit, action, proceeding, claim or investigation against
Foster or the Asset Sellers which arises from any activities undertaken by JAI,
the Companies or the Asset Purchasers which occurred subsequent to the Closing
Date.

 



JAI Purchase Agreement - Page 25

 

 

 

Section 9.3 Defense of Claims. If any lawsuit, enforcement action or any attempt
to collect on an alleged liability is filed against any party entitled to the
benefit of indemnity hereunder, written notice thereof shall be given to the
indemnifying party within ten (10) business days after receipt of notice or
other date by which action must be taken; provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure. After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom, but the fees and expenses of
such counsel shall be at the expense of such indemnified party, except to the
extent that (i) the employment thereof has been specifically authorized by the
indemnifying party in writing, (ii) the indemnifying party has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict of any material issue between the position of the indemnifying
party and the position of such indemnified party, in which case the indemnifying
party shall be responsible for the reasonable fees and expenses of no more than
one such separate counsel. The indemnifying party shall not, without the prior
written consent of the indemnified party, effect any settlement of any
proceeding in respect of which any indemnified party is a party and indemnity
has been sought hereunder unless such settlement of a claim, investigation,
suit, or other proceeding only involves a remedy for the payment of money by the
indemnifying party and includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

Section 9.4 Default of Indemnification Obligation. If an entity or individual
having an indemnification, defense and hold harmless obligation, as above
provided, shall fail to assume such obligation, then the party or entities or
both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume

and maintain such defense (including reasonable counsel fees and costs of any
suit related thereto) and to make any settlement or pay any judgment or verdict
as the individual or entities deem necessary or appropriate in such individuals
or entities absolute sole discretion and to charge the cost of any such
settlement, payment, expense and costs, including reasonable attorneys= fees, to
the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.

 



JAI Purchase Agreement - Page 26

 

 

 

Section 9.5 Right to Offset. In the event that JAI or any of the Asset
Purchasers are entitled to indemnification in accordance with Article VIII or
this Article IX, including the payment by JAI or any of the Companies or Asset
Purchasers of any debts of liabilities resulting from the purchase of the Common
Stock, the Membership Interests or the Purchased Assets which were incurred
prior to the Closing Date, including any obligations or liabilities to pay the
Texas Patron Tax, then JAI or the Asset Purchasers, or JHI, an affiliate of JAI
and the Asset Purchasers, who has entered into certain Related Transactions
contemporaneously with the Closing of the Acquisition, shall have the right to
offset any such amount from any obligations that are then due and payable to
either Foster, the Asset Sellers or the Real Estate Sellers. Prior to any offset
provided for pursuant to this Section 9.5, JAI, JHI or any of the Asset
Purchasers shall provide written notice to Foster and/or the Asset Sellers of
any intended offset and provide them the opportunity to defend pursuant to
Section 9.3 (if not already done). If neither Foster nor the Asset Sellers
undertake the defense against such liability within ten days of written notice
or fail to pay amounts due, then such liability amount will be offset as
provided for pursuant to this Section 9.5. The offset shall be applied through a
principal reduction of the Promissory Note.

 

Section 9.6 Survival of Representations and Warranties. The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending 48
months from the Closing Date (“Survival Date”). Notwithstanding anything to the
contrary contained herein, no claim for indemnification may be made against the
party required to indemnify (the “Indemnitor”) under this Agreement unless the
party entitled to indemnification (the “Indemnitee”) shall have given the
Indemnitor written notice of such claim as provided herein on or before the
Survival Date. Any claim for which notice has been given prior to the expiration
of the Survival Date shall not be barred hereunder.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 Amendment; Waiver. Neither this Agreement nor any provision hereof
may be amended, modified or supplemented unless in writing, executed by all the
parties hereto. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.

 

Section 10.2 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing and delivered in person or
sent by registered or certified mail (return receipt requested) or nationally
recognized overnight delivery service, postage pre-paid, addressed as follows,
or to such other address has such party may notify to the other parties in
writing:

 

 



JAI Purchase Agreement - Page 27

 

 

 



(a) If to Foster: Bryan S. Foster     7000 Stinnet Drive     Plano, Texas 75024
        with a copy to: Roger Albright     3301 Elm Street     Dallas, Texas
75226-2562       (b) If to an Asset Seller [Name of Asset Seller or Company]  
or Company: Attn: Bryan S. Foster.     7000 Stinnet Drive     Plano, Texas 75024
        with a copy to: Roger Albright     3301 Elm Street     Dallas, Texas
75226-2562       (c) If to JAI: Jaguars Acquisition, Inc.     Attn:  Eric
Langan, President     10959 Cutten Road     Houston, Texas  77066              
with a copy to: Robert D. Axelrod     Axelrod, Smith & Kirshbaum     5300
Memorial Drive, Suite 700     Houston, Texas  77007



 

 

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.

 

Section 10.3 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

Section 10.4 Assignment; Successors and Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto. No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.

 

Section 10.5 Public Announcements. The parties hereto agree that prior to making
any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.

 



JAI Purchase Agreement - Page 28

 

 

 

Section 10.6 Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof and
supersede and cancel all prior representations, alleged warranties, statements,
negotiations, undertakings, letters, acceptances, understandings, contracts and
communications, whether verbal or written among the parties hereto and thereto
or their respective agents with respect to or in connection with the subject
matter hereof.

 

Section 10.7 Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to principles
of conflict of laws. In any action between or among any of the parties, whether
arising out of this Agreement or otherwise, each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in Harris County, Texas.

 

Section 10.8 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

Section 10.9 Costs and Expenses. Each party shall pay their own respective fees,
costs and disbursements incurred in connection with this Agreement.

 

Section 10.10 Section Headings. The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.

 

Section 10.11 No Third-Party Beneficiaries. Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of the Company) or any entity that is not a party to
this Agreement, other than the Asset Purchasers.

 

Section 10.12 Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

Section 10.13 Further Assurances. Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.

 

Section 10.14 Exhibits Not Attached. Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.

 

 

JAI Purchase Agreement - Page 29

 



 

Section 10.15 Termination of Agreement. This Agreement shall terminate and be of
no force and effect and all other agreements executed herewith shall be of no
force and effect if: (i) the transactions contemplated by this Agreement are not
consummated on or before October 15, 2012, unless all of the parties hereto
agree in writing to extend the Agreement or (ii) all of the parties agree in
writing to terminate this Agreement sooner.

 

Section 10.16 Attorney Review - Construction. In connection with the negotiation
and drafting of this Agreement, the parties represent and warrant to each other
that they have had the opportunity to be advised by attorneys of their own
choice and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

 

Section 10.17 Gender. All personal pronouns used in this Agreement shall include
the other genders, whether used in the masculine, feminine or neuter gender and
the singular shall include the plural and vice versa, wherever appropriate.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

JAI Purchase Agreement - Page 30

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.

 



  JAGUARS ACQUISITION, INC.         /s/ Eric Langan   By:  Eric Langan,
President               BRYAN S. FOSTER:         By: /s/ Bryan S. Foster   Bryan
S. Foster, Individually               JGC Tye, LLC         By: /s/ Bryan S.
Foster     Bryan S. Foster, __________               JGC Lubbock Gold, LLC      
  By: /s/ Bryan S. Foster     Bryan S. Foster, __________               JGC
Odessa Gold, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster, __________
              Gold Suit, Inc.         By: /s/ Bryan S. Foster     Bryan S.
Foster, __________               JGC Harlingen, LLC         By: /s/ Bryan S.
Foster     Bryan S. Foster, __________      

 



JAI Purchase Agreement - Page 31

 

 

 

        JGC Longview, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,
__________               JGC Edinburg, LLC         By: /s/ Bryan S. Foster    
Bryan S. Foster, __________               JGC Phoenix, LLC         By: /s/ Bryan
S. Foster     Bryan S. Foster, __________               TI Club, LLC         By:
/s/ Bryan S. Foster     Bryan S. Foster, __________               C. A. Ault
Investments, Inc.         By: /s/ Bryan S. Foster     Bryan S. Foster,
__________               Sadco, Inc.         By: /s/ Bryan S. Foster     Bryan
S. Foster, __________               JGC Beaumont, LLC         By: /s/ Bryan S.
Foster     Bryan S. Foster, __________         S Willy’s Lubbock LLC         By:
/s/ Bryan S. Foster     Bryan S. Foster, __________



 



JAI Purchase Agreement - Page 32

 



Exhibit A

 



Asset Seller Adult Cabaret Asset Purchaser       JGC Tye, LLC “Jaguars Gold
Club” JAI Dining Services (Tye), Inc.   126 South Access Road     126 Tye, Texas
79563               JGC Lubbock Gold, LLC “Jaguars Gold Club” JAI Dining
Services (Lubbock), Inc.   12913 US 87     126 Lubbock, Texas 79423            
  JGC Odessa Gold, LLC “Jaguars Gold Club” JAI Dining Services (Odessa), Inc.  
6824 Cargo Rd.     126 Odessa, Texas 79762               Gold Suit, Inc.
“Jaguars Gold Club” JAI Dining Services (El Paso), Inc.   11377 Gateway
Boulevard     126 El Paso, Texas 79936               JGC Harlingen, LLC “Jaguars
Gold Club” JAI Dining Services (Harlingen), Inc.   14286 US Highway 83     126
Harlingen, Texas 78552               JGC Longview, LLC “Jaguars Gold Club” JAI
Dining Services (Longview), Inc.   4750 Estes Parkway     126 Longview, Texas
75603               JGC Edinburg, LLC “Jaguars Gold Club” JAI Dining Services
(Edinburg), Inc.   5021 W. University Drive     126 Edinburg, Texas 78539      
        JGC Phoenix, LLC “Jaguars Gold Club” JAI Dining Services (Phoenix), Inc.
  1902 N. Black Canyon Highway     126 Phoenix, Arizona 85009               TI
Club, LLC Dormant Adult Cabaret JAI Dining Services (Odessa II), Inc. (formerly
“Tijuana Iguana”)      101 Solo Road     126 Odessa, Texas 79762  



 

JAI Purchase Agreement - Page 33

 



 

Exhibit B

 



    Real Estate Seller Real Estate Property     Expensive Soil Tye, LLC 126
South Access Road   Tye, Texas 79563     Golden Productions, LLC 12913 US 87  
Lubbock, Texas 79423     Expensive Soil Odessa, LLC 6824 Cargo Rd.   Odessa,
Texas 79762     Expensive Soil El Paso, LLC 11377 Gateway Boulevard   El Paso,
Texas 79936     Expensive Soil Harlingen, LLC 14286 US Highway 83   Harlingen,
Texas 78552     Expensive Soil Longview, LLC 4750 Estes Parkway   Longview,
Texas 75603     Expensive Soil Edinburg, LLC 5021 W. University Drive  
Edinburg, Texas 78539     Black Canyon Highway, LLC 1902 N. Black Canyon Highway
  Phoenix, Arizona 85009     Expensive Soil Beaumont, LLC 5900 College Street  
Beaumont, Texas 77707     Highway Lot Beaumont, LLC ______________   Beaumont,
Texas 77707     Expensive Soil Solo Road, LLC 101 Solo Road   Odessa, Texas
79762     Lubbock Flat Land LLC 102 E. CR 7200   Lubbock, Texas 79423



 

JAI Purchase Agreement - Page 34

 



Exhibit C

 



Asset Seller Asset Seller’s pro rata interest   in the Promissory Note     JGC
Tye, LLC _____%     JGC Lubbock Gold, LLC _____%     JGC Odessa Gold, LLC _____%
    Gold Suit, Inc. _____%     JGC Harlingen, LLC _____%     JGC Longview, LLC
_____%     JGC Edinburg, LLC _____%     JGC Phoenix, LLC _____%     TI Club, LLC
_____%    



 



JAI Purchase Agreement - Page 35

